June 29, 2012


Mr. Adam Brandon Allen
Parker Allen PLLC
1301 Leeland, Suite 100
Houston, TX 77002
Mr. John Foster Melton
Melton & Kumler LLP
2705 Bee Cave Road, Suite 220
Austin, TX 78746

RE:   Case Number:  11-0288
      Court of Appeals Number:  14-08-00983-CV
      Trial Court Number:  2005-41193

Style:      JERRY MCGINTY AND VILLAS BY DESIGN, INC.
      v.
      THOMAS J. HENNEN

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Patricia Hair  |
|   |Mr. Christopher A. |
|   |Prine              |
|   |Mr. Gary           |
|   |Fitzsimmons        |